DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Applicant’s amendment, filed 10/21/2022, has been entered.
Claims 9-10, 13 have been canceled.
Claims 20-23 have been added.
Claims 1-8, 11, 12 and 14-23 are pending.
Claim 3 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Claims 1-2, 4-8 and 11-12 and 14-23 are currently under examination as they read on a method of treating B-cell lymphoma that is low grade/follicular NHL comprising administering non-radiolabeled rituximab followed by radiolabeled 90Y-ibritumomab-tiuxetan.

This Office Action will be in response to Applicant’s arguments / remarks, filed 10/21/2022.
The Rejections of Record can be found in the previous Office Action, mailed 10/28/2020 and 04/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 4-8 and 11-12 and 14-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 6,682,734, cited in IDS) in view of Grillo-lopez (WO 00/09160, cited in IDS).
Anderson et al. disclose use of the anti-CD20 antibody C2B8 (aka RITUXIMAB) and the radiolabeled anti-CD20 antibody Y2B8 (aka ZEVALIN) to treat B cell lymphoma (see claims 1-13 and column 30). Anderson et al. disclose that the method uses chimeric anti-CD20 antibody followed by radiolabeled anti-CD20 antibody (see claim 1 and column 30). The radiolabeled anti-CD20 antibody is started a week after the chimeric antibody is given (see column 30).  Anderson et al. do not specifically disclose that the patient is not refractory to said chemotherapeutic regimen and has not relapsed.  Grillo-Lopez discloses use of C2B8 (aka RITUXIMAB) to treat low grade or follicular NHL (a form of B cell lymphoma) patients with no prior anticancer therapy (aka the patients had not relapsed, see page 23, second paragraph).  Grillo-Lopez discloses that all of the patients initially responded (see page 23, third paragraph).  Anderson et al. disclose that the radiolabeled anti-CD20 antibody is given a week after treatment started (when all of the aformentioned patients would have responded to the treatment). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have created the claimed invention because Anderson et al. disclose use of the chimeric anti-CD20 antibody followed by radiolabeled anti-CD20 antibody to treat lymphoma whilst Grillo-Lopez discloses use of C2B8 (aka RITUXIMAB) to treat patients with no prior anticancer therapy and that all of the patients initially responded. A routineer would have used routine experimentation to determine the optimal or needed time period for administering the radiolabeled anti-CD20 antibody.
With regards to the limitation of said patient has responded or is responding to chemotherapeutic regimen (non-radiolabled anti-CD20 Ab, e.g., rituximab), it is first noted that the instant specification does not define any level of “responding” therefore the claim limitation reads on any degree of responding.  Given that Anderson taught administering C2B8 (aka rituximab) before radiolabeled Y2B8 (aka 90Y-ibritumomab-tiuxetan), the patient would have been responded or responding.  Furthermore, the following teaching by Anderson is noted:
“Because of the ability of C2B8 to deplete B-cells, and the benefits to be derived from the use of a radiolabel, a preferred alternative strategy is to treat the patient with C2B8 (either with a single dose or multiple doses) such that most, if not all, peripheral B cells have been depleted. This would then be followed with the use of radiolabeled 2B8; because of the depletion of peripheral B cells, the radiolabeled 2B8 stands an increased chance of targeting tumor cells.” (column 30, first paragraph)

Upon reading the teaching by Anderson, one of ordinary skill in the art would have been motivated to apply the method to a patient who has responded or is responding to the non-radiolabeled anti-CD20 antibody treatment. 
With regards to the newly added limitation of 14.8MBq/kg (0.4 mCi/kg), it is noted given Anderson taught Y2B8, which is another name for Zevalin, it would have been administered at the recited concentration according to the FDA label for Zevalin.  Even assuming arguendo that Anderson did not specifically teach the administered dose is at the concentration of 14.8MBq/kg (0.4 mCi/kg), it would have been obvious to one of ordinary skill in the art to administer such dose because the recited concentration yields a range of doses (given different weights of patients) and that such range overlaps the range taught by Anderson, i.e., a therapeutically effective of yttrium [90] labeled anti-CD20 antibodies range from between about 5 and about 75 mCi, more preferably between about 10 and about 40 mCi (column 8, last paragraph).  It is noted that an average person of 70 kg weight would have received 28 mCi, which is within the range taught by Anderson.  As such, the claimed range overlaps the range disclosed by the prior art; and thus, a prima facie case of obviousness exists.
With regard to 250 mg/m2, it is noted that Anderson also taught said limitation (see, e.g., column 7, lines 16-21; and column 27, lines 55-56).  Furthermore, Anderson taught the antibodies to be administered one week apart, which reads on claim 22 (see column 7, line 63).
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Applicant’s argument
Applicant argues that there is no teaching, suggestion or motivation in the art for selecting the specific dosage, i.e., 14.8MBq/kg recited in the claims.  In response, it is noted given Anderson taught Y2B8, which is another name for Zevalin, it would have been administered at the recited concentration according to the FDA label for Zevalin.  Similarly, the FDA approved dose for Rituximab as a component of Zevalin therapeutic regimen is 250 mg/m2 per Rituxan label insert.  Applicant’s argument has not been found convincing.  Therefore, the rejection is maintained.

Conclusion
No claim is allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        November 19, 2022